Citation Nr: 9923164	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD) from April 24, 1989, 
based on clear and unmistakable error in a September 1989 
rating decision.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left thigh, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound with compound comminuted fracture of the left 
ulna, currently evaluated as 40 percent disabling.

4.  Entitlement to an effective date earlier than March 4, 
1992, for a 100 percent evaluation for PTSD.

5.  Entitlement to an effective date earlier than March 4, 
1992, for a 20 percent evaluation for residuals of a shell 
fragment wound to the left thigh.

6.  Entitlement to an effective date earlier than March 4, 
1992, for a 40 percent evaluation for residuals of a gunshot 
wound with compound comminuted fracture of the left ulna.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


INTRODUCTION

The veteran had active service from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The appeal was previously remanded by the Board in 
February 1997 and September 1998.  A January 1999 RO decision 
assigned a 100 percent evaluation for PTSD, a 20 percent 
evaluation for residuals of a shell fragment wound to the 
left thigh, and a 40 percent evaluation for residuals of a 
gunshot wound with compound comminuted fracture of the left 
ulna, all effective March 4, 1992.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's claims currently before the Board are 
plausible.

3.  A September 1989 RO decision granted service connection 
for PTSD and assigned a 30 percent evaluation.

4.  The outcome of the September 1989 decision was 
appropriately supported by the evidence then of record.  

5.  The residuals of a shell fragment wound to the left thigh 
do not affect different muscle or nerve functions and cause 
no more than moderate incomplete paralysis of the popliteal 
nerve or moderately severe damage to Muscle Group XV.

6.  The residuals of a gunshot wound with compound comminuted 
fracture of the left ulna do not affect different muscle and 
nerve function and result in no more than complete paralysis 
of the median nerve.

7.  A September 1990 RO decision denied increased evaluations 
for PTSD, residuals of a shell fragment wound to the left 
thigh, and residuals of a gunshot wound with compound 
comminuted fracture of the left ulna; the veteran did not 
appeal that decision.  

8.  The veteran was seen for VA treatment for PTSD on March 
4, 1992; it is not factually demonstrated that the veteran's 
PTSD increased in severity within one year prior to March 4, 
1992.  

9.  On December 14, 1990, the veteran was seen for VA 
treatment for residuals of a shell fragment wound to the left 
thigh and residuals of a gunshot wound with compound 
comminuted fracture of the left ulna with increase in 
disability shown; it is not factually demonstrated that the 
veteran's residuals of shell fragment wound to the left thigh 
and residuals of gunshot wound with compound comminuted 
fracture of the left ulna increased in disability within one 
year prior to December 14, 1990, based on evidence not of 
record at the time of the September 1990 RO decision.



CONCLUSIONS OF LAW

1.  The claims currently before the Board are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Clear and unmistakable error has not been shown in the 
final September 1989 RO decision that assigned a 30 percent 
evaluation for the veteran's PTSD.  38 U.S.C.A. §§ 1155, 
5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
3.156, 3.400, 4.7, Part 4, Diagnostic Code 9411.

3.  The criteria for an evaluation greater than 20 percent 
for residuals of a shell fragment wound to the left thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.55, 4.56, Diagnostic 
Codes 5315, 8521 (prior to and from July 3, 1997, as 
applicable) (1998).  

4.  The criteria for an evaluation of 60 percent for 
residuals of a gunshot wound with compound comminuted 
fracture of the left ulna have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5307, 8515 (prior to and from July 3, 1997, 
as applicable) (1998).

5.  The criteria for an effective date prior to March 4, 
1992, for a 100 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (1998).

6.  The criteria for an effective date of December 14, 1990, 
for a 20 percent evaluation for residuals of a shell fragment 
wound to the left thigh have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.55, 
4.56, Diagnostic Codes 5315, 8521 (prior to and from July 3, 
1997, as applicable).

7.  The criteria for an effective date of December 14, 1990, 
for a 60 percent evaluation for residuals of a gunshot wound 
with compound comminuted fracture of the left ulna have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.400(o)(1)(2), 
4.1, 4.2, 4.7, 4.10, 4.55, 4.56, Part 4, Diagnostic 
Codes 5307, 8515 (prior to and from July 3, 1997, as 
applicable).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran filed a claim for service connection for PTSD in 
April 1989.  A September 1989 RO decision granted service 
connection for PTSD, assigning a 30 percent evaluation from 
April 24, 1989.  The veteran did not appeal that decision and 
it became final.  

A June 1989 letter from a private psychologist reflects that 
the veteran had been seen and was suffering from severe 
experiences of PTSD.  The letter reflects that these appeared 
to be related to his experience in Vietnam.  

The report of a June 1989 social worker interview reflects 
that the veteran had been employed from 1989 until the 
present as a part-time clerk at the Department of Revenue.  
It indicates that the veteran continued to exhibit PTSD 
symptoms and had been unable to maintain a relationship or 
employment due to periodic depression.  It appeared that his 
service-connected disabilities continued to hamper his life.  
It reflects that the veteran seemed to have insight into his 
problem and continued to deal with them on a daily basis.  

The report of a June 1989 VA psychiatric examination reflects 
that on mental status evaluation the veteran had normal 
grooming and psychomotor activity.  He was markedly 
preoccupied with a clearly depressed mood.  He had a dejected 
affect and low emotional tone.  He was relevant, logical, and 
coherent.  There was no evidence of psychosis and no suicidal 
intent was appreciated.  There were no major cognitive 
deficits.  He described multiple PTSD criteria related to his 
Vietnam combat experience.  The diagnosis was PTSD.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either correct facts, as they were known at 
the time, were not before the adjudicator, or that statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Daniels v. Gober, 10 Vet. App. 474 (1997).  In 1989 
Diagnostic Code 9411 provided that a 30 percent evaluation 
would be assigned for PTSD where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people with psychoneurotic 
symptoms resulting in such reduction and initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation for 
PTSD would be assigned where ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the presence of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
Russell, supra.

It is argued that at the time of the September 1989 RO 
decision the evidence of record supported a 100 percent 
evaluation.  In support of this argument references are made 
to the June 1989 VA examination and social worker reports.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on another wise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There has 
been no assertion that the correct facts as they were known 
at the time of the September 1989 RO decision were not before 
the adjudicator.  It is clear that the VA examination and 
social worker reports as well as the private statement from 
the psychologist were before the adjudicator.  Rather, the 
disagreement is with how the RO weighed or evaluated the 
evidence that was of record.  Further, there is no 
disagreement that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Since the error 
is not of the sort that is undebatable, but rather is an 
argument with respect to how the facts were weighed or 
evaluated, it is not ipso facto, clear and unmistakable.  
Fugo, supra.  On the basis of the above analysis, the Board 
finds that the veteran has not met the heavier burden, and, 
therefore, the September 1989 RO decision did not involve 
clear and unmistakable error and is final.  38 U.S.C.A. 
§§ 1155, 5107, 5108, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 
3.156, 3.400, 4.7, Part 4, Diagnostic Code 9411.

II.  Increased Ratings

The record reflects that relevant treatment records have been 
obtained and the veteran has been afforded a VA examination.  
The Board is satisfied that all available relevant evidence 
has been obtained, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of a 
shell fragment wounds to the left thigh and a gunshot wound 
with compound comminuted fracture of the left ulna.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that were there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Left thigh

Service medical records reflect that the veteran sustained 
multiple fragment wounds to the lower leg in January 1969 
when a rocket propelled grenade exploded on a concrete wall 
close by.  Diagnoses included open fragment wounds of the 
left lower extremity with no artery or nerve involvement.  

VA treatment records reflect that the veteran has been seen 
intermittently with complaints relating to his left lower 
extremity.  The report of a May 1997 VA examination reflects 
that the veteran had sustained a left thigh wound during 
service.  The veteran reported episodes of his leg going numb 
with a burning pain in the left thigh from the knee to the 
gluteal muscles and numbness in the posterior calf of the 
left leg.  On examination there was sural nerve distribution 
neuropathy of the left calf and the veteran was unable to 
distinguish sharp from blunt sensation in the left calf.  The 
lateral thigh had good muscle tone and there was no loss of 
muscle bulk in the thigh muscle.  There was no knee 
impairment.  X-rays of the left hip were negative.  The 
diagnoses included history of gunshot wound of the lateral 
thigh with sural nerve distribution neuropathy.  A June 1998 
addendum reflects that the veteran could only sit or stand 
for short periods secondary to left thigh scarring and pain.

During dependency of the veteran's appeal, the rating 
criteria for evaluating muscle injuries was changed, 
effective July 3, 1997.  See 62 Fed. Reg. 30-235 (1997).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSosa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, in Rodan v. West, 
12 Vet. App. 55 (1998), it was held that new rating criteria 
could not have retroactive application.  Therefore, in this 
case, the Board has evaluated the veteran's muscle injuries 
under the old criteria both prior to and from July 3, 1997, 
and under the new criteria as well from July 3, 1997.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  The veteran's residuals of shell fragment wound 
to the left thigh had been evaluated under Diagnostic Codes 
5315 and 8521.  Diagnostic Code 5315 provides that moderate 
muscle injury to Muscle Group XV warrants a 10 percent 
evaluation.  Moderately severe injury to Muscle Group XV 
warrants a 20 percent evaluation and severe injury to Muscle 
Group XV warrants a 30 percent evaluation.  

There is no competent medical evidence which reflects that 
the veteran has a history that is consistent with moderately 
severe muscle injury to his left thigh or that he currently 
has objective findings approximating moderately severe muscle 
injury to his left thigh, noting that on examination that 
there was no loss of muscle bulk in the thigh muscle.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 20 percent that has been assigned 
for the residuals of shell fragment wound to the left thigh 
under Diagnostic Code 5315.  Further, there is no competent 
medical evidence that would support the conclusion that there 
is injury of the muscle affecting an entirely different 
function from the peripheral nerve.  

Diagnostic Code 8521 provides that for mild incomplete 
paralysis of the external popliteal nerve a 10 percent 
evaluation will be assigned.  For moderate incomplete 
paralysis a 20 percent evaluation will be assigned.  For 
severe incomplete paralysis a 30 percent evaluation will be 
assigned.  For complete paralysis a 40 percent evaluation 
will be assigned.  The record reflects that the veteran 
experiences inability to distinguish sharp from blunt 
sensation on his left calf and there is no evidence of 
complete paralysis of the external popliteal nerve.  The 
Board concludes that the competent medical evidence of record 
more nearly approximates the criteria for moderate incomplete 
paralysis.  Thus, a preponderance of the evidence is against 
an evaluation greater than the 20 percent that has been 
assigned.  

Left forearm

Service medical records reflect that the veteran sustained 
shell fragment wounds to the left forearm with a fracture of 
the distal third of the shaft of the ulna that was in good 
position and alignment.  The diagnoses included open fragment 
wounds of the left forearm and fracture of the left ulna with 
no artery or nerve involvement.  

VA outpatient treatment records reflect that the veteran has 
been seen intermittently with respect to complaints 
concerning his left forearm.  The report of a May 1997 VA 
examination reflects that the veteran complained of loss of 
range of motion of the left wrist with loss of grip strength 
in his left hand and indicated that his left arm and hand 
easily fatigued.  On examination there was loss of pronation 
and supination and the veteran was unable to grip without 
pain.  He was unable to sustain grip strength of 1/5 on the 
left in comparison to the dominant right hand of 4/5.  Range 
of motion of the left wrist included 15 degrees of passive 
flexion with 32 degrees flexion with compression by the 
examiner with no pain.  Extension was to 20 degrees.  There 
was no pronation or supination.  Radial deviation was to 
10 degrees and ulnar deviation was to 15 degrees.  X-rays of 
the left wrist revealed a healed fracture of the distal shaft 
of the ulna.  In a June 1998 addendum the examiner commented 
that the loss of left wrist function and gross fine motor 
activity of the left hand would hinder any manual labor 
employment.  

The veteran's residuals of gunshot wound with compound 
comminuted fracture of the left ulna have been evaluated 
under Diagnostic Codes 5307 and 8515.  Diagnostic Code 5307 
relates to muscle injuries and provides for a 30 percent 
evaluation for severe muscle injury to Group VII.  There is 
no competent medical evidence that the veteran's muscle and 
nerve injuries to the left forearm affect entirely different 
functions.  Therefore, separate evaluations are not warranted 
and the veteran is evaluated under the diagnostic code 
providing for a higher evaluation.  

Diagnostic Code 8515 provides that where there is severe 
incomplete paralysis of the median nerve of the minor 
extremity a 40 percent evaluation is warranted.  Where there 
is complete paralysis of the median nerve of the minor 
extremity with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
the thumb, defective opposition and abduction of the thumb, 
at right angles to the palm; flexion of wrist weakened; pain 
with trophic disturbances, a 60 percent evaluation is 
warranted.  The Board concludes that with the limitations 
described by the examiner during the May 1997 evaluation, the 
symptoms associated with the veteran's residuals of gunshot 
wound with compound comminuted fracture of the left ulna more 
nearly approximate the criteria for a 60 percent evaluation.  
Accordingly, a 60 percent evaluation is warranted.  

III.  Earlier Effective Dates

A September 1990 RO decision denied increased ratings for the 
veteran's PTSD, residuals of shell fragment wound to the left 
thigh, and residuals of gunshot wound with compound 
comminuted fracture of the left ulna.  The veteran did not 
appeal that decision and it is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits.  A report of 
examination or hospitalization by VA with the date of 
outpatient or hospital examination or date of admission to a 
VA hospital being accepted as the date of receipt of a claim.  
These provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b)(1).  

38 C.F.R. § 3.400(o)(1) provides that the general rule for 
increases is that except as provided in Paragraph (o)(2) of 
this section, the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(2) provides that the earliest date that an 
increase in disability compensation may be assigned is when 
it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of claim.  

PTSD

The record reflects that following the September 1990 RO 
decision denying an increased rating for PTSD, the veteran 
was seen, on March 4, 1992, at a VA outpatient clinic for 
complaints relating to his PTSD.  This may be construed as an 
informal claim for an increase in his service-connected PTSD 
under the provisions of 38 C.F.R. § 3.157.  There is no 
competent medical evidence of record that reflects that the 
veteran received treatment for his PTSD during the year prior 
to March 4, 1992.  In this regard, the Board notes that a VA 
hospital discharge summary, relating to a period of 
hospitalization in November and December 1992, reflects that 
the veteran reported that he was not then receiving treatment 
for his PTSD.  

Although it is argued that the veteran should be awarded a 
100 percent schedular evaluation for PTSD from an earlier 
effective date on the basis that he has been unemployable due 
to this disability as early as 1988 and remained 100 percent 
disabled due to this disability for one year prior to March 
4, 1992, the September 1990 unappealed rating decision 
denying an increase in his evaluation for PTSD is final.  
Therefore, the earliest date that may be assigned is as 
provided for in 38 C.F.R. § 3.400(o).  The earliest date that 
may be assigned is March 4, 1992, or one year prior thereto 
if it is factually ascertainable that the increase in 
disability occurred within one year prior to March 4, 1992, 
the date the veteran received outpatient treatment at a VA 
facility.  Harper v. Brown, 10 Vet. App. 125 (1997).

It is neither shown nor contended that the veteran 
experienced an increase in the severity of his PTSD in the 
year prior to March 4, 1992.  There is no competent medical 
evidence that would support such a finding.  Rather, a 
March 4, 1992, treatment record reflects that the veteran 
reported that he believed that his PTSD was getting worse.  
Accordingly, a preponderance of the evidence supports a 
finding that the earliest date that may be assigned for a 
100 percent evaluation for PTSD is March 4, 1992, because it 
is not factually ascertainable that an increase in his PTSD 
occurred within the year prior to the informal claim on 
March 4, 1992.  As a consequence, the general rule applies, 
and thus, the effective date of the veteran's claim is 
governed by the later of the date of increase or the date the 
claim is received.  38 C.F.R. § 3.400(o)(1); see Harper.

Left thigh and left forearm

Following the September 1990 RO decision the first record of 
VA treatment relating to the veteran's service-connected left 
thigh and left forearm disabilities is dated December 14, 
1990.  This record reflects that the veteran had a nerve 
injury to the left hand with claw hand and weakness of the 
left leg with questionable nerve injury.  At follow-up in 
June 1991 the veteran was unable to walk on his toes and 
heels and the assessment included claw hand.  

The controlling law and regulations have been set forth 
above.  Therefore, on the basis of the December 14, 1990, 
informal claim with respect to the left thigh and left 
forearm disabilities, the earliest effective date for an 
increase would be December 14, 1990, or one year prior 
thereto, if it is factually ascertainable, based on evidence 
that was not of record at the time of the final September 
1990 RO decision, that an increase in these disabilities had 
occurred.  A review of the record indicates that there is no 
competent medical evidence during the year prior to 
December 14, 1990, that was not of record at the time of the 
September 1990 RO decision.  The December 14, 1990, VA 
treatment record reflects that the veteran reported that he 
was getting weaker on the left side and that his hand was 
clawing.  Since there is no competent medical evidence 
supporting a finding that there was an increase in these 
disabilities in the year prior to December 14, 1990, the 
earliest date that may be assigned for an increase in the 
veteran's residuals of shell fragment wound to the left thigh 
and residuals of gunshot wound with compound comminuted 
fracture of the left ulna is December 14, 1990, because it is 
not factually ascertainable that an increase occurred within 
the year prior to the informal claim made as a result of VA 
outpatient treatment.  The rating criteria for both of these 
disabilities have been previously set forth.  With 
consideration that the record reflects that on December 14, 
1990, the veteran reported greater weakness on the left side 
and that he was developing a left claw hand, with this being 
further confirmed in June 1991, the Board concludes that a 
20 percent evaluation for the shell fragment wound to the 
left thigh from December 14, 1990, is warranted.  Further, 
the Board concludes that the record supports the grant of a 
60 percent evaluation for residuals of gunshot wound with 
compound comminuted fracture of the left ulna from December 
14, 1990.  Accordingly, the general rule applies, and thus, 
the effective date of the veteran's claim is governed by the 
later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1); see Harper.


ORDER

The September 1989 RO decision did not involve clear and 
unmistakable error and is final and an evaluation greater 
than 30 percent for PTSD from April 24, 1989, is denied.  

An evaluation greater than 20 percent for residuals of a 
shell fragment wound to the left thigh is denied.  

An evaluation of 60 percent for residuals of a gunshot wound 
with compound comminuted fracture of the left ulna is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An effective date prior to March 4, 1992, for a 100 percent 
evaluation for PTSD is denied.  

An effective date of December 14, 1990, for an evaluation of 
20 percent for residuals of a shell fragment wound to the 
left thigh is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An effective date of December 14, 1990, for a 60 percent 
evaluation for residuals of a gunshot wound with compound 
comminuted fracture of the left ulna is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

